Citation Nr: 0100723	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's petition to reopen 
his claim of entitlement to service connection for a 
bilateral knee disorder.  The veteran subsequently perfected 
an appeal of that decision.

The Board notes that the veteran has filed petitions to 
reopen his claims of entitlement to service connection for a 
bilateral hand disorder, a bilateral eye disorder, a 
bilateral shoulder disorder, and neck disorder, as well as a 
claim of entitlement to service connection for a lipoma of 
the right leg.  These issues have not been developed by the 
RO and are referred to the RO for appropriate disposition.

Additionally, the veteran submitted evidence directly to the 
Board which has not been reviewed by the RO without a written 
waiver of his right to have the RO conduct the initial review 
of the evidence.  While the majority of this evidence is 
duplicative or not pertinent to the claim on appeal, there 
are some new medical records pertaining to his knee 
disabilities.  Nonetheless, the Board's decision not to 
remand this claim to the RO for initial review of this 
evidence is not prejudicial to the veteran as his claim has 
been granted on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a bilateral knee disorder was denied by the RO in a March 
1993 decision.  The veteran was notified of the decision but 
did not appeal. 

2.  The evidence added to the record subsequent to the March 
1993 rating decision, including statements of the veteran and 
medical evidence, is new and not redundant, and bears 
directly and substantially upon the specific matter under 
consideration.  

3.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

4.  There is competent evidence of record relating the 
veteran's current bilateral knee disorder, recently diagnosed 
as severe chondromalacia patella and including residuals of 
patellar tendon ruptures and fractures of the interior poles 
of the patellae, to his knee problems treated during active 
service.


CONCLUSIONS OF LAW

1.  The RO's March 1993 rating decision, wherein the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability was denied, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  The evidence received subsequent to the March 1993 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  A bilateral knee disability, recently diagnosed as severe 
chondromalacia patella and including residuals of patellar 
tendon ruptures and fractures of the interior poles of the 
patellae, was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. New and material evidence

The RO originally denied the veteran's claim of entitlement 
to service connection for a bilateral knee disorder in March 
1993.  No appeal was perfected from this decision.  
Accordingly, this decision stands as the last final decision 
on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7105 (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

The Board notes that prior to Hodge, in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the Court held that new and material 
evidence must create a reasonable possibility of change in 
the previous decision.  However, the United States Court of 
Appeals for the Federal Circuit (hereinafter "Circuit 
Court"), determined in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) that the Colvin standard for establishing material 
evidence "may impose a higher burden on the veteran before a 
disallowed claim is reopened."  Id. at 1363.  Accordingly, 
the Circuit Court eliminated the "reasonable possibility" 
element from the assessment of new and material evidence.

The evidence considered prior to the March 1993 RO decision 
consisted of the veteran's service medical records, a VA 
general medical examination report dated in October 1992 
showing no diagnosis relevant to the knees, and several 
written statements by the veteran concerning his knee 
condition.  Subsequent to this decision, the veteran made 
multiple requests for reconsideration of his bilateral knee 
disorder, the first submitted in April 1993.  Accompanying 
these requests, he submitted written statements regarding his 
problems with his knees in service, copies of his service 
medical records, and private medical treatment records from 
1997 showing surgery and treatment for bilateral ruptured 
patellar tendons, as well as treatment records from December 
1993 to January 1995 from MacDill Air Force Base Hospital.  
In addition, VA outpatient treatment records from the VA 
medical center in Tampa, Florida, covering the period from 
March 1997 to September 1998 and October 1993 to October 
1994, were obtained for the record.  Also of record are VA 
examination reports of the joints dated in April 1995 and 
January 1998 which show diagnoses of chondromalacia patella 
in both knees.  Most significantly, the veteran submitted an 
April 1999 private medical evaluation of his knees which 
states that his patellar tendon ruptures in 1997 are directly 
related to the conditions for which he was treated in 
service.

Considering that the evidence submitted subsequent to March 
1993 includes medical evidence indicating the current 
presence of a bilateral knee disorder and linking that 
disorder to his knee treatment in service, the Board finds 
that the evidence is new and material.  Specifically, the 
evidence is new as it has not been submitted previously and 
documents a current bilateral knee disability, and material 
since it directly and clearly relates that current bilateral 
knee disability with the veteran's period of active service, 
which the evidence of record prior to March 1993 did not.  
Accordingly, the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
and the veteran's petition to reopen his claim of entitlement 
to service connection for a bilateral knee disorder is 
granted.

2.  Entitlement to service connection for a bilateral knee 
disorder.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Accordingly, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).   
However, in addition to expanding the application of the duty 
to assist, the statute generally amplified the duty to assist 
itself and defined it more specifically.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran himself.  Additionally, he has been provided with 
recent VA medical examinations addressing his bilateral knee 
disorder.  Accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary, and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Turning to the merits of the veteran's claim of entitlement 
to service connection for a bilateral knee disorder, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Alternatively, the nexus between service and the 
current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (2000).

The veteran's service medical records show multiple treatment 
notations for his knees.  He was treated in September 1970 
for a bilateral knee sprain due to basketball, and in May and 
September 1971 was diagnosed with Osgood-Schlatter's disease.  
In April 1973 and again in August 1973 he was again treated 
for bilateral knee pain and discomfort.  In August 1973 he 
was referred to the orthopedic clinic, where he was noted to 
have bowleg deformity and residual Osgood-Schlatter.  He 
reported knee pain after sports, and had no synovitis, and no 
effusion.  X-rays showed some ligen [sic] changes at the 
patellofemoral joints, and he was diagnosed with 
chondromalacia patella.  In April 1976 he was treated for 
knee injuries and pain sustained in a September 1975 motor 
vehicle accident.  In October 1986 he was diagnosed with 
tendonitis in his left knee, and reported problems in both 
knees going from sitting to standing.  In October 1989, x-
rays reportedly showed degenerative joint disease at the 
patella due to old trauma, and the examiner's assessment was 
chondromalacia of the left knee.  In July 1992 he was again 
treated for left knee pain.  At his retirement examination in 
May 1992 his lower extremities were found to be normal, but 
on his Report of Medical History the veteran noted swollen 
and painful joints, and arthritis.  No clarification of these 
complaints was made by the examiner.

In August 1992 the veteran filed his original claim of 
entitlement to service connection for his bilateral knee 
disorder, and at his October 1992 VA examination reported 
that he had knee pain due to injuries in service.  He had no 
swelling of the knees and full range of motion.  X-rays 
showing three views of the knees were taken at the 
examination.  The report of these x-rays notes that the bone 
density and architecture were normal, there was no evidence 
of osteoblastic or osteolytic process, and the joint spaces 
were preserved without evidence of arthritic change, soft 
tissue swelling, or calcification.  The radiologist did note 
that there were multiple un-united accessory ossification 
centers at the inferior and anterior margins of both 
patellae, which he asserted represented normal anatomical 
variants.  

VA outpatient treatment records show complaints of chronic 
pain, and his April 1995 VA examination report notes that he 
reported painful knees on exertion, prolonged walking, and 
prolonged standing.  Objective examination showed normal 
range of motion with mild to moderate crepitus bilaterally, 
no swelling, effusion, or evidence of synovitis.  He was 
diagnosed with mild osteoarthritis or degenerative joint 
disease of both knees.  In October 1997 the veteran underwent 
surgery to repair bilateral ruptured patellar tendons and 
inferior pole fractures of the patella at a private facility.  
The injuries were reportedly sustained while the veteran was 
playing volleyball and went up for a spike and landed on both 
feet.  X-rays taken on the day of surgery showed a disruption 
of the patellar tendon with attachment of small fragments of 
inferior pole of the patella.  The pre-operative examination 
noted Ballotable defects in the areas of the inferior pole of 
the patella.

In January 1998 the veteran underwent another VA examination 
report wherein he reported multiple sports-related injuries 
in service.  X-rays taken at this time revealed 
chondromalacia patella, and his range of motion was limited 
due to pain.  There was no swelling, synovitis, or effusion 
of the knees and the anterior and posterior drawer signs were 
negative.  Deep tendon reflexes were 2+ bilaterally.  The 
examiner diagnosed severe chondromalacia patella, post 
traumatic in nature, with slow healing process.

Also submitted to the record was an April 1999 evaluation 
performed by a private physician who is a Board Certified 
Orthopedic Surgeon.  This physician reviewed the veteran's 
service medical records, considered his medical history, and 
conducted an examination of the veteran.  He noted that x-
rays of the knees taken at the time of his 1997 injury showed 
significant rounded chronic appearing ossification in the 
proximal patellar tendon which did not appear to be related 
to Osgood-Schlatter's disease.  Based on his thorough review 
of the records and examination, he concluded that it was 
"very likely that [the veteran's] patellar tendon ruptures 
and subsequent knee problems are directly related to the 
conditions for which he was treated while in military 
service."  He noted that x-rays prior to his current injury 
would be helpful to determine chronicity of the degenerative 
ossification, but again emphasized that in his opinion, the 
veteran's ongoing knee problems and patellar tendon ruptures 
were directly related to the knee injuries and complaints 
documented during his period of military service.

Considering the evidence of record, the Board notes that the 
veteran was treated on numerous occasions for bilateral knee 
problems while in service, receiving diagnoses of tendonitis, 
strain, chondromalacia patella, and degenerative joint 
disease, as well as Osgood-Schlatter's disease.  Although his 
discharge examination failed to note any problems with his 
knees, he complained of knee pain at this time and 
continuously since discharge, as evidenced by the VA 
outpatient treatment records.  Moreover, the x-rays taken in 
October 1992, within a month of his discharge, show that he 
had un-united accessory ossification centers at the inferior 
and anterior margins of the patellar.  Though these were 
deemed to be normal anatomical variants, they were 
nonetheless deemed variants.  

Further, the April 1999 private medical evaluation linking 
the veteran's problems in service to both the injury in 1997 
and his current knee disabilities specifically noted 
degenerative ossification.  While he noted that x-rays prior 
to his current injury would be helpful to determine 
chronicity of the degenerative ossification, it is 
significant to note that the October 1992 x-rays showed 
ossification.  This opinion is particularly credible since 
the physician is a Board Certified Orthopedic Surgeon and did 
not base his decision solely on the veteran's reported 
medical history, but thoroughly reviewed his service medical 
records as well as records pertaining to his 1997 injury, and 
examined the veteran himself.  Moreover, there is no negative 
evidence of record to balance against the evidence asserting 
that a link between the veteran's service and his current 
bilateral knee disability.  In the absence of specifically 
contradictory evidence, the Board must accept this 
assessment.  See Powell v. West, 13 Vet.App. 31 (1999).  
Accordingly, given the continuous nature of the veteran's 
knee complaints, his numerous inservice diagnoses, and the 
opinion of the orthopedic expert relating the veteran's 
current bilateral knee condition to service, the Board finds 
that service connection is warranted for a bilateral knee 
disorder, recently diagnosed as severe chondromalacia patella 
and including residuals of patellar tendon ruptures and 
fractures of the interior poles of the patellae.  




ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a bilateral 
knee disorder, the petition to reopen that claim is granted.

Entitlement to service connection for a bilateral knee 
disorder, recently diagnosed as severe chondromalacia patella 
and including residuals of patellar tendon ruptures and 
fractures of the interior poles of the patellae, is granted.



		
	KAY HUDSON
	Acting Member, Board of Veterans' Appeals



 

